Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 7, 8, 15, 16, 23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zaizen et al. (WO 2014129034 A1) (hereinafter “Zaizen”) in view of Pohl et al. (US2009/0050622 A1) (hereinafter “Pohl”).

It is noted that when utilizing WO 2014129034 A1, the disclosures of the reference are based on US 2015/0357101 which is an English language equivalent of the reference. Therefore, the column and line numbers cited with respect to WO 2014129034 A1 are found in US 2015/0357101.
	

Regarding claim 7, Zaizen teaches the following composition for a non-oriented electric steel sheet, in mass%, (Zaizen, [0026-0041] and [0047]):
Element
Present Invention
Zaizen
C
0-0.0050
0-0.005
Preferred: 0-0.003
Si
0-4.0
0-4.0
Preferred: 1.5-3.0
Mn
0.03-3.0
0.03-2.0
Preferred: 0.1-1.6
P
0-0.1
0-0.2
Preferred: 0.01-0.1
S
0-0.005
0-0.004
Preferred: 0-0.003
Se
0.0001-0.0010
0-0.0010
Preferred: 0-0.0005

0-3.0
0-2.0
Preferred: 0.1-1.0
N
0-0.005
0-0.004
Preferred: 0-0.003
Remaining Fe and impurities
Yes
Yes


The above ranges fall within, encompass, or overlap with the ranges in claim 7 of the present invention. Further, given that Zaizen does not explicitly disclose requiring Ni, Cr, Ti, Nb, or O in the composition, it is clear that each of the required amounts of Ni, Cr, Ti, Nb, and O would necessarily be zero in the composition, which falls within the recited claimed amount. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).

Zaizen also teaches that the hot rolled sheet may be subjected to a hot band annealing and cold rolling to form a cold rolled sheet (Zaizen, [0050-0051]).  Moreover, Zaizen teaches that the steel sheet after the cold rolling is subjected to a recrystallization annealing and a soaking annealing (Zaizen, [0052-0053]). Zaizen teaches that the recrystallization annealing is performed up to a recrystallization temperature zone, from room temperature to 740°C at an average heating rate of not less than 100°C/sec (Zaizen, [0052]). Zaizen teaches that the heating rate from the recrystallization temperature, i.e., 740°C, to the soaking temperature, i.e., 740-950°C, is 1-50°C/sec (Zaizen, [0053]). Zaizen further teaches that the method of heating can utilize an induction heating method, an electric heating method, i.e., radiation heating, or the like (Zaizen, [0052]). 


However, Zaizen does not explicitly disclose, a second stage of finish annealing using a subsequent radiation heating.

With respect to the difference, Pohl teaches a process for the continuous heat treatment of steel strip material in which after an induction heat treatment, the strip material furnace is heated to a further even higher temperature, when passing through a convection furnace or a radiation (Pohl, [0018]).
As Pohl expressly teaches, in order to achieve temperatures in excess of 700°C for re-crystallization annealing or temperatures in excess of 800°C for subsequent hardening it is proposed that following induction heating a radiation heating step is utilized (Pohl, [0018]).
Zaizen and Pohl are analogous art as they are both drawn to heat treatments for steel (Zaizen, Abstract; Pohl Abstract).

As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).


Regarding claim 8, Zaizen further teaches that after the recrystallization annealing, the steel sheet is further heated up to a soaking temperature that is 740-950°C for 5-60 seconds (Zaizen, [0053]). The soaking temperature of Zaizen corresponds to the soaking temperature of claim 8 of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).


Regarding claims 15 and 16, Zaizen further teaches the following additions to the non-oriented electrical steel sheet, in mass% (Zaizen, [0043-0046]):
Element
Present Invention
Zaizen

0.005-0.20
0.003-0.5
Sb
0.005-0.2
0.003-0.5
Ca
0.0001-0.010
0.0010-0.005

The above ranges of Zaizen encompass or fall within the claimed ranges of Group A and Group B of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).


Regarding claim 23, Zaizen teaches that the average heating rate of the recrystallization annealing is not less than 100°C/sec, i.e., can be 200°C/sec or more (Zaizen, [0052]). Moreover, Zaizen teaches examples 1, 2, 6, 9, 11, 12, 13, 15, 16, 22, 23, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 38, 39, 40, and 41, which all have a heating rate of 200°C/sec or more (Zaizen, Table 1). The average heating rate of the recrystallization annealing is not less than 100°C/sec of Zaizen overlaps with the range of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).
 
Regarding claim 25, Zaizen teaches that after the hot rolling or after the hot band annealing the steel sheet is subjected to cold rolling and that hot band annealing is not an essential step (Zaizen, [0049-0050]). The hot rolling followed by cold rolling of Zaizen 

Regarding claim 26, Zaizen teaches that the non-oriented electrical steel sheet is low in the iron loss after stress relief annealing (Zaizen, Abstract and Fig. 4). Zaizen further teaches in the examples of Table 1 that the iron loss ranges from 1.85-2.55 W/kg, more specifically, examples 1, 2, 22, 25, 26, 27, 28, 29, 30, 31, 32, 33, and 38 fall within the compositional ranges of the present invention, fall within the ranges for the induction heating step, and have an iron loss that falls within the ranges of the present invention (Zaizen, Table 1). 



Claims 9, 10, 17, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zaizen in view of Pohl as applied to claims 7 and 8 above, and further in view of Okubo et al. (WO 2016/017263) (hereinafter “Okubo”).

It is noted that when utilizing WO 2016/017263, the disclosures of the reference are based on US 10,526,673 B2 which is an English language equivalent of the reference. Therefore, the column and line numbers cited with respect to WO 2016/017263 are found in US 10,526,673 B2.

Regarding claims 9 and 10, while Zaizen teaches all elements of claims 7 and 8 above and teach that cold rolling is conducted on the steel sheet, Zaizen does not explicitly disclose that the final cold rolling is conducted at a temperature of not higher than 180°C.
With respect to the difference, Okubo teaches that the temperature of the sheet at the outlet side of a rolling machine in at least one pass of the final cold rolling is within a range of 100-300°C (Okubo, Column 2, lines 65-68). Additionally, Okubo teaches that in the cold rolling, the material steel sheet is previously heated to as to render a sheet temperature at the outlet side of the rolling machine into 150-200°C, and then subjected to the first cold rolling and the second cold rolling at a temperature of not higher than 100°C to obtain a cold rolled sheet (Okubo, Column 4, lines 14-20).
As Okubo expressly teaches, the method as taught for producing a non-oriented electrical steel sheet is characterized in that a rolling reduction of the final cold rolling is not less than 80% (WP263, Column 3, lines 1-4) and the magnetic flux density is increased as the final sheet thickness, after cold rolling, becomes thinner in the steel sheets (Okubo, Column 6, lines 47-53). Okubo additionally teaches, the sharpening of the texture by the P segregation into the grain boundary is remarkable especially when the final sheet thickness is thin and is presumed due to the fact that the sharpness of the main orientation {100}<250> in the recrystallization texture is increased by increasing the sharpness of the rolled texture (Okubo, Column 6, lines 60-66).
Zaizen, Pohl, and Okubo are analogous art as they are all drawn to a method for making the steel sheet (Zaizen, Abstract; Pohl, Abstract; Okubo, Abstract).
In light of the motivation for limited the temperature during the final cold rolling as taught in Okubo above, it therefore would have been obvious to one of ordinary skill in the art to 

Regarding claims 17 and 18, Zaizen further teaches the following additions to the non-oriented electrical steel sheet, in mass% (Zaizen, [0043-0046]):
Element
Present Invention
Zaizen
Sn
0.005-0.20
0.003-0.5
Sb
0.005-0.2
0.003-0.5
Ca
0.0001-0.010
0.0010-0.005

The above ranges of Zaizen encompass or fall within the claimed ranges of Group A and Group B of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).

Regarding claim 24, while Zaizen teaches all elements of claim 7 above, including having not more than 0.2 mass% P (Zaizen, [0032-0033]), and teaches that cold rolling is conducted on the steel sheet, Zaizen does not explicitly disclose that the final cold rolling is conducted at a temperature of not higher than 180°C.

With respect to the difference, Okubo teaches that the temperature of the sheet at the outlet side of a rolling machine in at least one pass of the final cold rolling is within a range of 100-300°C (Okubo, Column 2, lines 65-68). Additionally, Okubo teaches that in the cold rolling, 
As Okubo expressly teaches, the method as taught for producing a non-oriented electrical steel sheet is characterized in that a rolling reduction of the final cold rolling is not less than 80% (Okubo, Column 3, lines 1-4) and the magnetic flux density is increased as the final sheet thickness, after cold rolling, becomes thinner in the steel sheets (Okubo, Column 6, lines 47-53). Okubo additionally teaches, the sharpening of the texture by the P segregation into the grain boundary is remarkable especially when the final sheet thickness is thin and is presumed due to the fact that the sharpness of the main orientation {100}<250> in the recrystallization texture is increased by increasing the sharpness of the rolled texture (Okubo, Column 6, lines 60-66).
In light of the motivation for limited the temperature during the final cold rolling as taught in Okubo above, it therefore would have been obvious to one of ordinary skill in the art to use the temperature range for cold rolling in Zaizen in view of Pohl in order to increase the magnetic flux density and sharpen the texture, and thereby arrive at the claimed invention.



Claims 11, 12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zaizen in view of Pohl as applied to claims 7 and 8 above, and further in view of EP 2657355 A1 (hereinafter “Zaizen2”).

Regarding claims 11 and 12, Zaizen does not explicitly disclose wherein a ferrite grain size of the steel sheet before the final cold rolling in the cold rolling is not more than 70µm.

With respect to the difference, Zaizen2 teaches a non-oriented electrical steel sheet in which it is effective to render the grain size before the cold rolling into not more than 100µm and more preferably not more than 90µm (Zaizen2, [0021]). The following steel sheet numbers of Zaizen2 meet the requirement for a grain size less than 70µm: 1, 2, 3, 7, 8, 9, 14, 15, 18, 20, 21, 22, 23, 26, 27, 28, 29, 30, 31, 32, 33, 34, 38, 39, and 40 (µm) (Zaizen2, Table 2). 
As Zaizen2 expressly teaches it is desirable to render the grain size before the cold rolling in order to improve the magnetic properties in the rolling direction (Zaizen2, [0021]).
Zaizen, Pohl, and Zaizen2 are analogous art as they are all drawn to a method for making the steel sheet (Zaizen, Abstract; Pohl, Abstract; Zaizen2, Abstract).
In light of the motivation to have a grain size before cold rolling into not more than 100µm as taught in Zaizen2 above, it therefore would have been obvious to one of ordinary skill in the art to have a grain size before the final cold rolling of not more than 70µm in Zaizen in view of Pohl, in order to improve the magnetic properties in the rolling direction, and thereby arrive at the claimed invention. 

Regarding claims 19 and 20, Zaizen further teaches the following additions to the non-oriented electrical steel sheet, in mass% (Zaizen, [0043-0046]):
Element
Present Invention
Zaizen
Sn
0.005-0.20
0.003-0.5
Sb
0.005-0.2
0.003-0.5

0.0001-0.010
0.0010-0.005

The above ranges of Zaizen encompass or fall within the claimed ranges of Group A and Group B of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).
 
Claims 13, 14, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zaizen in view of Pohl and Okubo as applied to claims 9 and 10 above, and further in view of EP 2657355 A1 (hereinafter “Zaizen2”).

Regarding claims 13 and 14, Zaizen in view of Okubo do not explicitly disclose wherein a ferrite grain size of the steel sheet before the final cold rolling in the cold rolling is not more than 70µm.

With respect to the difference, Zaizen2 teaches a non-oriented electrical steel sheet in which it is effective to render the grain size before the cold rolling into not more than 100µm and more preferably not more than 90µm (Zaizen2, [0021]). The following steel sheet numbers of Zaizen2 meet the requirement for a grain size less than 70µm: 1, 2, 3, 7, 8, 9, 14, 15, 18, 20, 21, 22, 23, 26, 27, 28, 29, 30, 31, 32, 33, 34, 38, 39, and 40 (µm) (Zaizen2, Table 2). 
As Zaizen2 expressly teaches it is desirable to render the grain size before the cold rolling in order to improve the magnetic properties in the rolling direction (Zaizen2, [0021]).
Zaizen, Pohl, Okubo, and Zaizen2 are analogous art as they are all drawn to a method for making the steel sheet (Zaizen, Abstract; Pohl, Abstract; Okubo, Abstract; Zaizen2, Abstract).


Regarding claims 21 and 22, Zaizen further teaches the following additions to the non-oriented electrical steel sheet, in mass% (Zaizen, [0043-0046]):
Element
Present Invention
Zaizen
Sn
0.005-0.20
0.003-0.5
Sb
0.005-0.2
0.003-0.5
Ca
0.0001-0.010
0.0010-0.005

The above ranges of Zaizen encompass or fall within the claimed ranges of Group A and Group B of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).


Response to Arguments
In response to the amended claim 7, which recites “Se: 0.0001-0.0010 mass%” it is noted that EP2657355 A1 in view of WO 2016/136095A1 would not meet the present claims. Therefore, the previous 35 U.S.C. 103 rejections over EP2657355 in view of WO 
Applicant primarily argues:
“As presented in the March 8 Amendment After Final Rejection and discussed during the interview, claim 7 is amended to recite, in part, "Se: 0.0001-0.0010 mass%." This feature is not taught or suggested in Zaizen, and the Office Action asserts that the amount of Se in Zaizen is necessarily zero. See Office Action, ¶ll. Nonetheless, the Office Action cites Zaizen-2 as teaching an amount of Se is 0.001 mass% or less because Se is a harmful element and alleges that it would have been obvious to have 0-0.001 mass% Se in Zaizen's composition to maintain the magnetic properties after the stress relief annealing.”
Remarks, pg. 9
The Examiner respectfully traverses as follows:
The present rejections are not relied on modifying the invention of Zaizen (EP 2657355) to include the claimed amount of Se. The primary reference, namely, Zaizen (WO 2014129034 A1) which already discloses a non-oriented electrical steel sheet having the claimed amount of Se. See pages 3-4 as set forth above. 
Further, it is noted that while EP 2657355 does not disclose all the features of the present claimed invention, EP 2657355 is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732